Title: From Thomas Jefferson to Josiah Meigs, 20 May 1803
From: Jefferson, Thomas
To: Meigs, Josiah


          
            Dear Sir
                     
            Washington May 20. 1803.
          
          Your friendly letter of April 11. was not recieved till the 11th. of this month. the approbation which you are pleased to express of my efforts in the public cause are highly acceptable. the concurrence of our fellow citizens of understanding & good principles being more than a countervail with me for all the dirty ribaldry & falsehoods with which the tory papers are constantly filled. we are giving a fair course to the experiment whether an honest government can stand against the licentiousness of the press. a fair one I call it; because we do not deter them by prosecutions given under those laws against libels established by the states, whose authority to establish such is always affirmed to be exclusive of that of the general government. I believe we shall succeed in the experiment, & that it will appear that the people will consider the acts of the government which they see & feel, no better or worse than the unceasing falsehoods which they read.   it is with great pleasure I learn that the college of Georgia is under your care. science is indisputably necessary for the support of a republican government, & it is to the middle & Southern states we must look for support until the [stock &?] chains in which the New England states are bound, can be broken or lightened. this shall be done in time. two of those states are with us. in Massachusets we continue to gain, & even in Connecticut, where we have lost in the house of representatives, we have gained in the mass of people. in 1802. Trumbull & Kirby had 11,000. and 4523 votes, to wit of every 100. Trumbull had 71. Kirby 29. in 1803. the votes are 14,300 and 7848, to wit of every 100. Trumbull has 65. & Kirby 35. the people of that country move slowly but steadily. I pray you to accept my salutations & assurances of great esteem & respect.
          
            Th: Jefferson
          
        